637 So.2d 503 (1994)
Dwayne FISHER, Sr., Individually and on Behalf of His Minor Child, Dwayne Fisher, Jr., and Desiree Allen Fisher
v.
RIVER OAKS, LTD., a Louisiana Limited Partnership, Ellis Management Company, Mary Cantrell, Charles Gravois, Geraldine Williams Gravois, James M. Gravois, Rosemary Bechnel Gravois, O.J. Gravois, Jr., Jane Schexnaydre Gravois, Louisiana Farm Bureau Mutual Insurance Company and State Farm Fire & Casualty Company.
No. 94-C-0932.
Supreme Court of Louisiana.
June 3, 1994.
Denied.
DENNIS, J., not on panel.